 


 HR 4958 ENR: Veterans’ Compensation Cost-of-Living Adjustment Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 4958 
 
AN ACT 
To increase, effective as of December 1, 2018, the rates of compensation for veterans with service-connected disabilities and the rates of dependency and indemnity compensation for the survivors of certain disabled veterans, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veterans’ Compensation Cost-of-Living Adjustment Act of 2018.  2.Increase in rates of disability compensation and dependency and indemnity compensation (a)Rate adjustmentEffective on December 1, 2018, the Secretary of Veterans Affairs shall increase, in accordance with subsection (c), the dollar amounts in effect on November 30, 2018, for the payment of disability compensation and dependency and indemnity compensation under the provisions specified in subsection (b).  
(b)Amounts To be increasedThe dollar amounts to be increased pursuant to subsection (a) are the following: (1)Wartime disability compensationEach of the dollar amounts under section 1114 of title 38, United States Code.  
(2)Additional compensation for dependentsEach of the dollar amounts under section 1115(1) of such title.  (3)Clothing allowanceThe dollar amount under section 1162 of such title.  
(4)Dependency and indemnity compensation to surviving spouseEach of the dollar amounts under subsections (a) through (d) of section 1311 of such title.  (5)Dependency and indemnity compensation to childrenEach of the dollar amounts under sections 1313(a) and 1314 of such title.  
(c)Determination of IncreaseEach dollar amount described in subsection (b) shall be increased by the same percentage as the percentage by which benefit amounts payable under title II of the Social Security Act (42 U.S.C. 401 et seq.) are increased effective December 1, 2018, as a result of a determination under section 215(i) of such Act (42 U.S.C. 415(i)).  (d)Special ruleThe Secretary of Veterans Affairs may adjust administratively, consistent with the increases made under subsection (a), the rates of disability compensation payable to persons under section 10 of Public Law 85–857 (72 Stat. 1263) who have not received compensation under chapter 11 of title 38, United States Code.  
3.Publication of adjusted ratesThe Secretary of Veterans Affairs shall publish in the Federal Register the amounts specified in section 2(b), as increased under that section, not later than the date on which the matters specified in section 215(i)(2)(D) of the Social Security Act (42 U.S.C. 415(i)(2)(D)) are required to be published by reason of a determination made under section 215(i) of such Act during fiscal year 2019.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 